DETAILED ACTION
This office action is in response to applicant’s filing dated May 2, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments and remarks filed March 2, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 15. 

Election/Restrictions
Applicant's election with traverse of Group II, drawn to a method for the therapeutic management of interstitial lung disease in mammals, said method comprising step of administering a composition comprising 70%-80% w/w tetrahydrocurcuminoids, 10%-20% w/w hexahydrocurcuminoids and 5%-10% w/w octahydrocurcuminoids to mammals in need of such therapeutic management in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that Groups II and III fall under the same inventive concept.  This argument is found persuasive in view of the Examiner’s Amendment set forth below.  Thus, claims 15-20 are now encompassed in Group II.  Restriction between groups I and II is maintained.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kalyanam Nagabhushanam on July 27, 2022.
The application has been amended as follows: 
The claims are amended as follows:
1.	(Canceled)
2.	(Canceled)
3.	(Canceled)
4. 	(Canceled)
5.	(Canceled)
6.	(Canceled)
7.	(Canceled)
15.	(Currently Amended) A method for [[the]] inhibiting mast cell degranulation in a mammalhaving interstitial lung disease, said method comprising administering to the mammal a composition comprising 70%-80% w/w tetrahydrocurcuminoids, 10%-20% w/w hexahydrocurcuminoids and 5%-10% w/w octahydrocurcuminoids to bring about inhibition in histamine and cytokine release

Conclusion
	Claims 8-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628